DETAILED ACTION
The Amendment filed on April 21st, 2022 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Paul M. H. Pua on August 08th, 2022. During the telephone conference, Mr. Pua has agreed and authorized the Examiner to amend claims 1, 12, 14 & 20 and to cancel claims 2 & 13.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 12, 14 & 20 and canceling claims 2 & 13 as following:
Claim 1: (Currently Amended) (Currently Amended) A method, comprising:
determining, by at least one server, authentication method information, contextual scores and contextual weights of at least one device, in connection with a user request to access a resource via the at least one device, the authentication method information comprising a weight and a completion duration for each of a plurality of authentication methods available via the at least one device;
determining, by the at least one server, an authentication score for each of the plurality of authentication methods, using the authentication method information, the contextual scores and the contextual weights of the at least one device;
identifying, by the at least one server, a first authentication method from the plurality of authentication methods, according to the determined authentication scores; 
authenticating, by the at least one server, the user request via the first authentication method using a first device from the at least one device that supports the first authentication method;
comparing, by the at least one server, one or more of the determined authentication scores to an authentication score threshold; and
selecting, by the at least one server, the first authentication method from the plurality of authentication methods based on the authentication score of the first authentication method satisfying the authentication score threshold.

Claim 2: (Canceled) 

Claim 12: (Currently Amended) A system comprising:
at least one server comprising:
at least one hardware processor configured to execute instructions to: 
determine authentication method information, contextual scores and contextual weights of at least one device, in connection with a user request to access a resource via the at least one device, the authentication method information comprising a weight and a completion duration for each of a plurality of authentication methods available via the at least one device;
determine an authentication score for each of the plurality of authentication methods, using the authentication method information, the contextual scores and the contextual weights of the at least one device;
identify a first authentication method from the plurality of authentication methods, according to the determined authentication scores; 
authenticate the user request via the first authentication method using a first device from the at least one device that supports the first authentication method;
compare one or more of the determined authentication scores to an authentication score threshold; and
select the first authentication method from the plurality of authentication methods based on the authentication score of the first authentication method satisfying the authentication score threshold.

Claim 13: (Canceled)

Claim 14: (Currently Amended) The system of claim [[13]] 12, wherein the at least one processor is further configured to execute instructions to:
select a subset of authentication methods, wherein a sum of authentication scores of one or more authentication methods in the subset satisfies the authentication score threshold, wherein authenticating the user request comprises authenticating the user request via the subset of the plurality of authentication methods.

Claim 20: (Currently Amended) A non-transitory computer readable medium storing program instructions for causing one or more processors to:
determine authentication method information, contextual scores and contextual weights of at least one device, in connection with a user request to access a resource via the at least one device, the authentication method information comprising a weight and a completion duration for each of a plurality of authentication methods available via the at least one device; 
determine an authentication score for each of the plurality of authentication methods, using the authentication method information, the contextual scores and the contextual weights of the at least one device;
identify a first authentication method from the plurality of authentication methods, according to the determined authentication scores; 
authenticate the user request via the first authentication method and a first device from the at least one device that supports the first authentication method;
compare one or more of the determined authentication scores to an authentication score threshold; and
select the first authentication method from the plurality of authentication methods based on the authentication score of the first authentication method satisfying the authentication score threshold.

Examiner’s Statement of reason for Allowance
Claims 2 and 13 were canceled. Claims 1, 3-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed a method, a system and a non-transitory computer readable medium for context aware frictionless authentication based on authentication scores. The closest prior arts, as previously recited, Aronowitz (U.S. Pub. Number 2018/0034859) and Novack (U.S. Pub. Number 2015/0089585) are also generally direct to various aspects for dynamic multi-factor authentication challenge generation and scored factor-based authentication. However, none of Aronowitz and Novack teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 12 and 20. For example, none of the cited prior arts teaches or suggests the elements of “determining, by at least one server, authentication method information, contextual scores and contextual weights of at least one device, in connection with a user request to access a resource via the at least one device, the authentication method information comprising a weight and a completion duration for each of a plurality of authentication methods available via the at least one device; determining, by the at least one server, an authentication score for each of the plurality of authentication methods, using the authentication method information, the contextual scores and the contextual weights of the at least one device; identifying, by the at least one server, a first authentication method from the plurality of authentication methods, according to the determined authentication scores; authenticating, by the at least one server, the user request via the first authentication method using a first device from the at least one device that supports the first authentication method; comparing, by the at least one server, one or more of the determined authentication scores to an authentication score threshold; and selecting, by the at least one server, the first authentication method from the plurality of authentication methods based on the authentication score of the first authentication method satisfying the authentication score threshold.” Therefore, the claims are allowable over the cited prior arts.
Claims 3-11 & 14-19 are allowed because of their dependence from independent claims 1 & 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436